Citation Nr: 1119053	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to October 13, 2006, and in excess of 40 percent beginning October 13, 2006, for bilateral hearing loss.

2.  Entitlement to service connection for vertigo, dizziness/cerebella gait.  

3.  Entitlement to service connection for loss of sleep, personality/anxiety/paranoid disorder.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.  



ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from February 1969 to January 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for hearing loss with an evaluation of 30 percent effective December 19, 2003.  A November 2006 rating decision increased the evaluation for hearing loss to 40 percent effective October 13, 2006.

The issues of whether the Veteran's claims for entitlement to service connection for vertigo, dizziness/cerebella gait; loss of sleep, personality/anxiety/paranoid disorder; headaches; and special monthly compensation based on the need for the aid and attendance of another person are addressed in the REMAND portion of the decision below. 


FINDINGS OF FACT

1.  Prior to October 13, 2006, the Veteran had at most Level VII hearing impairment in his right ear and Level VI in the left ear, which corresponds to a 30 percent rating.

2.  From October 13, 2006, the evidence shows that the Veteran has at most Level VIII hearing impairment in the right ear and Level VI in the left ear, as shown on VA examination of October 13, 2006, and Level IX hearing loss in the right ear and Level VI hearing loss in the left ear, as shown on audiological examination in August 2008, which corresponds to a 40 percent rating.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent prior to October 13, 2006, and in excess of 40 percent beginning October 13, 2006, for bilateral hearing loss have not been met for any time period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an initial disability rating in excess of 30 percent prior to October 13, 2006, and in excess of 40 percent beginning October 13, 2006, for his bilateral hearing loss disability.

In a rating decision dated in March 2004 the RO granted service connection for bilateral hearing loss and assigned a 30 percent disability rating effective December 19, 2003.  The Veteran has appealed this initial rating.  In a rating decision dated in November 2006 the RO increased the rating to 40 percent effective October 13, 2006.  

Applicable law provides that a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned for the service-connected bilateral hearing loss, therefore, the issue remains in appellate status.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, however, as will be addressed below there is no basis to assign a higher evaluation for any period of time that is covered by this appeal.  

Service treatment records (STRs) include a December 1970 discharge examination that revealed the following:

Hertz
1000
2000
3000
4000
Right ear
5
15
45
45
Left ear
5
0
25
40

Puretone threshold averages were 27.5 for the right ear and 17.5 for the left ear.  Speech recognition scores were not provided.  Nevertheless, if Table VIA were applied to these results, the level of hearing loss in both ears corresponds to Level 1, which in turn corresponds to noncompensable hearing loss pursuant to Table VII.  An exceptional pattern of hearing loss is not shown pursuant to 38 C.F.R. § 4.86.   

A private audiology test performed in August 1993 yielded the following:

Hertz
1000
2000
3000
4000
Right ear
35
45
/
60
Left ear
40
40
/
55

Word discrimination was 84 percent in the right ear and 88 percent in the left ear.  Since the thresholds at 3000 Hertz have not been reported this evidence is inadequate for rating purposes.  

A private audiology test performed in April 1994 yielded the following:



Hertz
1000
2000
3000
4000
Right ear
50
60
/
75
Left ear
40
50
/
60

Since the thresholds at 3000 Hertz have not been reported this evidence is inadequate for rating purposes.

A private audiology test performed in October 2002 yielded the following:

Hertz
1000
2000
3000
4000
Right ear
50
60
75
80
Left ear
55
60
/
70

Word discrimination was 80 percent in the right ear and 84 percent in the left ear.  The puretone threshold average was 66.25 for the right ear.  However, left ear threshold at 3000 Hertz was not reported.  This evidence is thus inadequate for rating purposes.

A fee basis audiology test done in February 2004 yielded the following results:

Hertz
1000
2000
3000
4000
Right ear
65
75
90
95
Left ear
70
75
70
85

Speech recognition, performed with the Maryland CNC word list, was 96 percent in the right ear and 88 percent in the left ear.  Puretone threshold averages were 81.25 for the right ear and 75 for the left ear.  These findings correspond to Level II hearing in the right ear, and Level III in the left ear, which corresponds to a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  However, application of the provisions of 38 C.F.R. § 4.86(a) is warranted since the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  This application results in Level VII hearing for the right ear and Level VI in the left ear, which corresponds to a disability rating of 30 percent.  

Bone conduction studies conducted revealed the following:

Hertz
1000
2000
3000
4000
Right ear
65
70
80
85
Left ear
65
70
70
80

The pure tone average in the right ear was 75 and in the left ear it was 71.25.  The physician indicated that the air conduction studies better reflected hearing loss.  Nevertheless, if Table VI is applied using the bone conduction pure tone averages, the Veteran had Level II hearing loss in the left ear and Level III hearing loss in the right ear.  This again corresponds to a noncompensable rating.  However, an exceptional pattern of hearing loss is shown pursuant to 38 C.F.R. § 4.86(a).  Upon applying Table VIA, the Veteran had Level VI hearing loss on the right and Level VI on the left.  This corresponds to a 30 percent rating.  The Veteran reported that his functional impairment was that he could not communicate normally without the use of hearing aids.  Without the use of hearing aids, he had to continually ask others to repeat themselves.  He has not reported any lost time from work.  

In correspondence dated in July 2004 the Veteran stated that verbal communication and being able to interpret this communication was very important in his job as a Graphic Work Station Technician.  He stated that his supervisor is kind enough to explain herself in e-mail so that nothing is lost in interpretation.  He stated that it was very difficult to understand others if someone talks fast or if there is any background noise.  He reported that he had to look at lips to understand anyone.  He also indicated that he had trouble understanding someone with a high-pitched voice.  

During a November 2005 audiology consultation, the Veteran reported that he could no longer obtain adequate volume with his hearing aids.  Audiology testing revealed the following:



Hertz
1000
2000
3000
4000
Right ear
60
70
85
95
Left ear
60
65
70
90

Speech recognition, using the W-22 world list, was 88 percent in both ears.  As the Maryland CNC controlled speech discrimination test was not used, Table VI is not for application.  However, an exceptional pattern of hearing loss is shown pursuant to 38 C.F.R. § 4.86(a).  Puretone threshold averages were 77.5 for the right ear and 71.25 for the left ear.  Upon applying these findings to Table VIA, they correspond to Level VII hearing in the right ear, and Level VI in the left ear, which corresponds to a 30 percent disability rating.  38 C.F.R. § 4.86, Table VIa.  

VA medical records show that from December 2005 to March 2006, and as recently as February 2008, the Veteran was seen for the fitting and orientation of hearing aids.  During a December 2005 appointment the Veteran reported that the hearing aid was not loud enough to hear his wife and colleagues at work.  In January 2006 the Veteran reported that he could not get enough volume to hear others in his work environment with his new hearing aids.

In October 2006 the Veteran was accorded a compensation and pension (C&P) audiology examination, which revealed the following:


Hertz
1000
2000
3000
4000
Right ear
65
80
90
100
Left ear
65
75
75
75

Speech recognition, performed with the Maryland CNC word list, was 78 percent in both ears.  Puretone threshold averages were 84 for the right ear and 73 for the left ear.  These findings correspond to Level V hearing in the right ear, and Level IV in the left ear, which corresponds to a disability rating of 10 percent.  38 C.F.R. § 4.85, Tables VI and VII.  However, application of the provisions of 38 C.F.R. § 4.86 is warranted for the both ears since the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  This application results in Level VIII hearing for the right ear and Level VI in the left ear, which corresponds to a disability rating of 40 percent.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b) is not shown.  

Based on the examination results, the RO assigned a 40 percent disability rating effective October 13, 2006, pursuant to a November 2006 rating decision.

VA medical records include a January 2008 audiogram which revealed the following:

Hertz
1000
2000
3000
4000
Right ear
65
70
90
90
Left ear
65
70
75
95

Speech recognition, using the W-22 world list, was 76 percent in both ears.  Puretone threshold averages were 79 for the right ear and 76 for the left ear.  These findings correspond to Level VII hearing in the right ear, and Level VI in the left ear, which corresponds to a 30 percent disability rating.  38 C.F.R. § 4.86, Table VIa.  The Board notes that the evaluation does not comply with 38 C.F.R. § 4.85 as it is unclear if the Maryland CNC word list was used, therefore, the Board cannot apply Table VI.  

In August 2008 the Veteran asked that the VA medical center leave a message on his cellular phone voicemail as he could only hear voicemail messages due to difficulty with hearing.  

Statements from the Veteran's spouse, pastor, brother-in-law, and friend dated in August and September 2008 report that the Veteran has had more difficulty understanding and hearing when other talk.  The statements report that speakers repeat their statements for the Veteran to understand what is being said to him.  

An August 2008 audiology note that found that the Veteran complained that his hearing aids were not loud enough.  An audiogram revealed to following:

Hertz
1000
2000
3000
4000
Right ear
65
70
90
90
Left ear
65
70
75
95

The audiologist determined that the Veteran had mild to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  She also determined that the Veteran's hearing sensitivity was essentially unchanged since January 2008 but noted that speech discrimination decreased significantly in the right ear to 48 percent.  It appears speech discrimination in the left ear was 76 percent as the audiologist examiner did not note a change on that side.  As it is unclear if the Maryland CNC word list was used, the Board will resolve doubt in favor of the Veteran and assume the Maryland CNC word list was used.  See Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (concerning VA's interpretation of private audiological reports for rating purposes).  Puretone threshold averages were 79 for the right ear and 76 for the left ear.  These findings correspond to Level IX hearing in the right ear, and Level V in the left ear, which corresponds to a disability rating of 40 percent.  38 C.F.R. § 4.85, Tables VI and VII.  In addition an exceptional pattern of hearing loss is shown pursuant to 4.86(a) as the decibel loss was greater than 55 at each threshold bilaterally.  Applying Table VI, the level of hearing loss on the right is Level VII and on the left it is Level VI.  This corresponds to hearing loss of 30 percent.  However, Level IX hearing in the right ear and Level VI in the left ear results in a 40 percent disability rating.  

VA medical records include a January 2010 request for an audiology consultation for a decrease in hearing.  

In April 2010 the Veteran was accorded another C&P audiology examination which revealed the following: 



Hertz
1000
2000
3000
4000
Right ear
60
75
90
95
Left ear
65
75
80
85

Word recognition scores, using the Maryland CNC, were 80 percent in the right ear and 78 percent in the left ear.  Puretone threshold averages were 80 for the right ear and 76.25 for the left ear.  These findings correspond to Level V hearing in both ears, which in turn corresponds to a 20 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  However, application of the provisions of 38 C.F.R. § 4.86(a) is warranted for the both ears since the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  This application results in Level VII hearing in the right ear and Level VI in the left ear, which corresponds to a disability rating of 30 percent.  

The examiner indicated significant effects on the Veteran's occupation such that the Veteran may have difficulty understanding conversational level speech in the presence of background noise without his hearing aids.  

As noted above, the RO assigned a 30 percent evaluation from December 19, 2003, and a 40 percent evaluation from October 13, 2006.  Prior to October 13, 2006, the audiological test results did not show that a rating higher than 30 percent was warranted.  Prior to that date, the test results showed that the Veteran had at most Level VII hearing loss in the right ear and Level VI hearing loss in the left ear.  This corresponds to a 30 percent evaluation.  Accordingly, there is no basis upon which to assign a schedular rating in excess of 30 percent prior to October 13, 2006.  

After October 13, 2006, the evidence showed that the Veteran had at most Level VIII hearing loss on the right and Level VI hearing loss on the left, as shown in October 2006, and Level IX hearing loss on the right and Level VI on the left, as shown in August 2008.  At no point, as was discussed above, did the test results show that a rating in excess of 40 percent was warranted.  While the August 2008 audiologist indicates that the Veteran's speech discrimination decreased significantly in the right ear from 76 percent to 48 percent, the change does not affect the Veteran's level of hearing impairment pursuant to 38 C.F.R. § 4.86, Table VIa.  The Board finds the VA audiological examinations are entitled to great probative weight.  The audiological examinations contain no evidence that would support a disability rating in excess of 30 percent prior to October 13, 2006.  As discussed above, there is also no evidence from any of the probative audiological examinations that would support a disability rating in excess of 40 percent at any point in time that is covered by this appeal.  Moreover, as the first evidence of record showing that the Veteran was entitled to a 40 percent disability rating was the VA examination of October 13, 2006, there is no basis for finding that the Veteran was entitled to a 40 percent rating prior to that date.  Accordingly, the Veteran's claim for an initial disability rating in excess of 30 percent prior to October 13, 2006, and in excess of 40 percent beginning October 13, 2006, for bilateral hearing loss must be denied.

The Board has considered the doctrine of reasonable doubt; however, hearing evaluations are performed by mechanically applying the rating criteria to certified test results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the Veteran's assertions that a higher rating is warranted, although considered competent, credible, and probative, are outweighed by the more probative medical evidence.  As such there is no basis to establish a higher rating than the assigned rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in his examinations.  The Veteran, as a lay person, is nevertheless competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  The Veteran reports that he wears hearing aids.  He has complained of difficulty hearing speech in general, including someone with a high-pitched voice, and stated that his supervisor is kind enough to explain herself in e-mail so that nothing is lost in interpretation.  He also indicated to VA that they should leave a voicemail for him on his cell phone as he could only hear voicemail messages due to his difficulty hearing.  Friends and family have also asserted that he has difficulty understanding and hearing when others speak.

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the record does not show that the Veteran's hearing loss has resulted in marked interference with his earning capacity or employment beyond that interference contemplated by the schedular criteria.  There is no indication that the disability is exceptional such that the schedular criteria are inadequate.  The April 2010 examiner indicated significant effects on the Veteran's occupation such that the Veteran may have difficulty understanding conversational level speech in the presence of background noise without his hearing aids.  While he wears hearing aids and complains of difficulty hearing someone with a high-pitched voice, and stated that his supervisor is kind enough to explain herself in e-mail so that nothing is lost in interpretation, the schedular criteria assess the level of disability resulting from hearing problems.  Although the Veteran's statements, the examiners' statements, and the lay statements are considered competent, credible and probative as to the problems the Veteran has hearing, the currently assigned ratings of 30 and 40 percent reflect that the Veteran has commensurate industrial impairment.  The Board therefore finds that the impairment resulting from the Veteran's bilateral hearing loss is appropriately considered under the schedular criteria.  Referral by the RO to the Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran d has not alleged that he was unemployable during the course of the appeal due to the service-connected disability.  Moreover, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in December 2003 apprised the Veteran of the information evidence necessary for his claim for service connection for hearing loss and what was required to substantiate a claim for service connection.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

After service connection was granted, the Veteran challenged the initial evaluation assigned.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA had no additional duty to notify in this case once service connection was granted.

This appeal was previously remanded by the Board in October 2008 and February 2010 for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board further finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained VA audiograms dated in January and August of 2008 and VA medical records dating from August 2008 and associated them with the claims file.  The Veteran was afforded another VA examination, the report of which is of record.  The examination was adequate as it was based on a review of the medical history, physical examination, and as sufficient information was provided such that the Board can render an informed determination.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board concludes that VA has satisfied both duties to notify and assist.  Accordingly, the Board concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

Entitlement to an initial disability rating in excess of 30 percent prior to October 13, 2006, and in excess of 40 percent beginning October 13, 2006, for bilateral hearing loss is denied.


REMAND

In addition to the foregoing, the Veteran seeks entitlement to service connection for vertigo, dizziness/cerebella gait; loss of sleep, personality/anxiety/paranoid disorder; headaches; and special monthly compensation based on the need for the aid and attendance of another person.  The RO notified the Veteran in February 2010 that his claims for entitlement to service connection for vertigo, dizziness/cerebella gait; loss of sleep, personality/anxiety/paranoid disorder; headaches; and special monthly compensation based on aid and attendance were denied.  In March 2010, VA received a notice of disagreement from the Veteran with respect to all issues that were denied by the RO in February 2010.  When a notice of disagreement has been filed with regard to an issue, and a Statement of the Case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since the Veteran has filed a notice of disagreement with regard to the denial of entitlement to service connection for vertigo, dizziness/cerebella gait; loss of sleep, personality/anxiety/paranoid disorder; headaches; and special monthly compensation based on aid and attendance, a Statement of the Case must be issued pursuant to 38 CFR § 19.29.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

Issue a Statement of the Case for the issues of entitlement to service connection for vertigo, dizziness/cerebella gait; loss of sleep, personality/anxiety/paranoid disorder; headaches; and special monthly compensation based on the need for the regular aid and attendance of another person.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).  If a timely substantive appeal is filed with respect to these issues, the case must be returned to the Board for further appellate consideration of this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


